Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The corrected drawings were received on 5/6/22.  These drawings are accepted.
Response to Arguments
	Applicant's amendments and remarks submitted 5/6/22 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s) (pp. 8, 12-13):

    PNG
    media_image1.png
    611
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    729
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    393
    724
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    412
    713
    media_image4.png
    Greyscale

Election/Restrictions
Claim 1, a linking/generic claim, is directed to allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04, groups (i), (iii)-(iv) (group (ii) was elected), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because an invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among species/group(s) (i)-(iv) as set forth in the Office action mailed on 4/29/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-13, 43, 44, 51, 52 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A 3D optical setup” including the specific arrangement for “wherein each base is connectable to each wall at a zero and/or at a non-zero angle for forming any desired 3D multilayer structure made of at least one wall and at least one base, the 3D multilayer structure defining a discrete 3D position coordinate system” and “wherein a releasable connection of a plurality of said modular optical units to a 3D multilayer structure at said fixation locations, creates a 3D optical path for at least one optical beam directed through and by at least some of the optical elements of the connected modular optical units, by forming multiple optical axes crossing different geometrical planes.” as set forth in the claimed combination(s).
With respect to claims 2-13, 51, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 43, the prior art does not teach or suggest “A method of preserving synchronization of a first light source pulse and a second laser pulse” including the specific arrangement for “wherein each base is connectable to each wall at a zero and/or at a non-zero angle providing a plurality of modular optical units, each comprising at least: at least one mount for an optical element, and at least one connector having at least one mounting surface, each mounting surface of each modular optical unit comprising complementary geometry to said fixation locations, for releasably connecting to any one of the at least one wall and at least one base, forming a desired 3D multilayer structure made of connected walls and bases defining a discrete 3D position coordinate system;” and “wherein a releasable connection of a plurality of said modular optical units to the formed 3D multilayer structure at said fixation locations, creates a 3D first and/or second optical path, by forming multiple optical axes crossing different geometrical planes.” as set forth in the claimed combination(s).
With respect to claim 44, this claim depends on claim 43 and is allowable at least for the reasons stated supra.
Regarding claim 52, the prior art does not teach or suggest “A method for forming a 3D optical setup” including the specific arrangement for “providing at least one base and at least one wall, each of said at least one base and at least one wall having a plurality of fixation locations repeatedly arranged, wherein each base is connectable to each wall at a zero and/or at a non-zero angle providing a plurality of modular optical units” and “selecting suitable modular optical units and optical element to be mounted thereto and connecting the selected modular optical units to the 3D multilayer structure to form at least one desired 3D optical path, by forming multiple optical axes crossing different geometrical planes, for at least one optical beam to be passed through and/or directed by the optical elements of the selected and connected modular optical units.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872